11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Estate of Marvin L. Smith, Jr.,               * From the 244th District Court
d/b/a Idlewood Terrace Apartments,              of Ector County,
                                                Trial Court No. C-134,054.

Vs. No. 11-13-00337-CV                        * November 12, 2015

Ector County Appraisal District,              * Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against the Estate of Marvin L. Smith,
Jr., d/b/a Idlewood Terrace Apartments.